Title: From John Adams to Cotton Tufts, 16 September 1789
From: Adams, John
To: Tufts, Cotton



My dear Friend
New York Sept. 16. 1789

I have recd all your Letters, and the Post Office is very faithful. The Heat has been excessive and my daily Toil Somewhat exhausting besides a very extensive Correspondence, without a Clerk. Pray let Mr Cranch if he will be so good look over the account, as he did formerly.
Have you read Ned Church’s fragment.? What Passion, or what Principle, could put it into that fellows head? I never injured, or offended him. I never saw him—He did not call on me. He never asked any Thing of me.—Washington refused or neglected him; and he fawns on Washington and Spits fire at Adams. poor Devil! I pitty him.—It is however good Verse and will do me honour.—So i’l enjoy it.—
The Fellow Supposed it impossible but the first must always be jealous of the Second; and on this principle expected to recommend him self at Court by abusing a Rival: but in this he mistook the Characters both of the first and Second, between whom there is the most perfect Harmony and good Understanding: I must soon write again / yours

John Adams